,   -




                                          February       5, 1975



        The Honorable M. L. Brockette                              Opinion No.   H-   517
        Commissioner   of Education
        Texas Education Agency                                     Re:    Ability of the Coordinating
        201 East Eleventh Street                                          Board to contract with the
        Austin, Texas 78701                                               Texas Education Agency

        Dear Dr.      Brockette:

             You have asked whether the Coordinating      Board may enter into an inter-
        agency contract with the State Board of Education concerning technical-
        vocational education in public higher education,     or whether such a contract
        would neceaearily    be impermissible    under the Interagency  Cooperation Act,
        article 4413(32),   V. T. C. S., and section 61.021, Education Code.    No
        particular  contract has yet been prepared.

            Section    61.021 provides    in part:

                [The Coordinating   Board] shall perform only the
                functions which are enumerated in this chapter
                and which the legislature  may assign to it.

            Section    5 of article   4413(32)   similarly   states:

                No agreement   or contract may be entered into
                or performed  which will require or permit an
                agency of the State to exceed its constitutional
                or statutory duties and responsibilities   . . . .

             It is our understanding    that the Board of Control,     the agency charged
        with administering      article 4413(32),   has interpreted  the Act to allow those
        contracts which require a particular         agency to perform only functions of
        the same type as those entrusted to the agency by statute or constitutional
        provision.     It is our opinion that this is the correct construction     of
        article 4413(32) and that section 5 prohibits only those contracts which
        require an agency to perform functions unlike those which it may perform
        under statute or constitutional      provision.    See
                                                           -   Attorney General Opinion
        M-1253     (1972).


                                                 p.   2331
The Honorable    M.   L.   Brockette,   page    2   (H-517)




     Section 61.070 of the Education Code provides that none of the duties
or functions of the Central Education Agency are affected by the establish-
ment of the Coordinating       Board.    Section 11.24(a)   of the Education Code
makes the State Board of Education the State Board for Vocational
Education.     However,     in our opinion, these statutes would not invalidate
an interagency     contract so long as the Board of Educatioh retains its
ultimate responsibility      in the discharge   of its duties.   The statutes con-
template that the Coordinating        Board will enter into interagency    contracts
(Education Code, 5 61.067) and that the State Board for Vocational Edu-
cation and the Coordinating       Board will act cooperatively     [Education Code,
§ 5 31. 81 and 61. 051(f)].

     “[The Coordinating    Board] shall represent the highest authority in the
state in matters  of public higher education. ” Education Code, $ 61.051(a).
Pursuant to this responsibility,     the Board performs     such functions as
program and course review [ §‘61; 051(f)],      the promotion of teaching excel-
lence (§ 61.057), the supervision     of construction   and development   of
physical plants ( § 61.058),   recommendations      as to appropriations  (§ 61.059),
the prescription  of a uniform system of reporting and accounting (§ 61.065).
and the preparation    of studies,  recommendations,      and reports (§ 61.066).

    In our opinion there is no impediment to a contract between the Coor-
dinating Board and the State Board of Education whereby the Coordinating
Board performs     functions of the same type as those within its statutory
responsibilities,   provided that the State Board of Education does not dele-
gate its discretionary    authority as the State Board of Vocational    Education
and retains its ultimate    responsibility   over the State’s technical and
vocational education programs.        Attorney General Opinion M-1253 (1972).
Any specific contract will be subject to approval by the Board of Control.
Attorney General Opinion H-446 (1974).

                               SUMMARY

             The Coordinating   Board may enter an interagency
         contract with the State Board of Education whereby the




                                        p.   2332
        r


,   ’




            The Honorable   M.   L.   Brockette,   page 3         (H-517)




                    Coordinating    Board will perform functions of the
                    same type as those entrusted to it by statute, provided
                    that the State Board of Education retains its ultimate
                    responsibil.ity  over the State’s technical-vocational
                    education program.

                                                           Very   truly yours,




                                                   //JOHN      L. HILL
                                                   (./  Attorney General         of Texas


            APPROVED:




            DAVID   M.   KENDALL,      First   Assistant




            Opinion Committee




                                                   p.   2333